Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Response to Election/Restriction filed on November 11, 2022 is acknowledged.  Claims 1-12 are pending in the current application.

Election/Restrictions
Applicants elected without traverse Group I (claims 1-6), drawn to a peptide and without traverse SEQ ID NO:17 as the peptide  in the response filed November 11, 2022.  Claims 7-12 are withdrawn from consideration as being drawn to non-elected invention.
The restriction is deemed proper and is made FINAL in this office action.  *Please note that Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent and thus, has not been further treated on the merits. Claims 1-5 are examined on the merits of this office action.


Claim Objections
Claims 1-2 are objected to for the following reason: Claims 1-2 claim amino acid that are missing their respective sequence identifiers. The proper way to claim a peptide sequence is for example, DNIMVTFRNQASRPY (SEQ ID NO: X) (see 37 CFR 1.821(d)). This error should be corrected.

Claim 1 is objected to for the following informality: the limitation “A peptide comprising the FVIII-derived sequence DNIMVTFRNQASRPY which peptide (a) has the formula…” should be replaced with -A peptide comprising the FVIII-derived sequence DNIMVTFRNQASRPY wherein the 

Claim 2 is objected to for the following informality: the limitation “A peptide comprising the FVIII-derived sequence PRCLTRYYSSFVNME which peptide (a) has the formula…” should be replaced with -A peptide comprising the FVIII-derived sequence PRCLTRYYSSFVNME wherein the 

Claim 4 is objected to for the following informality: the limitation “A composition according to claim 3” should be -The  

Claim 5 is objected to for the following informality: the limitation “A composition according to claim 4” should be -The  

Claim 6 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claims.  See MPEP § 608.01(n).  Accordingly, claim 6 has not been further treated on the merits.


Specification Objection
The specification is objected to for containing referring to sequences without also identifying them by the sequence identifier assigned to them in the sequence listing as required by 37 CFR 1.821(d). The specification discloses peptide sequences, and these are missing their respective sequence identifiers. For example, the sequence found on pages 5 (lines 26-28),17, lines 1-3, 10-16, 24-25, for example) disclose peptide sequences, but these are missing their sequence identifiers. The examiner would like to bring the applicant’s attention to the following excerpt from MPEP §2422.03: 
37 CFR 1.821(d) requires the use of the assigned sequence identifier in all instances where the description or claims of a patent application discuss sequences regardless of whether a given sequence is also embedded in the text of the description or claims of an application. This requirement is also intended to permit references, in both the description and claims, to sequences set forth in the "Sequence Listing" by the use of assigned sequence identifiers without repeating the sequence in the text of the description or claims. Sequence identifiers can also be used to discuss and/or claim parts or fragments of a properly presented sequence. For example, language such as "residues 14 to 243 of SEQ ID NO:23" is permissible and the fragment need not be separately presented in the "Sequence Listing." Where a sequence is embedded in the text of an application, it must be presented in a manner that complies with the requirements of the sequence rules. 

The proper way to reference a peptide sequence is for example, DNIMVTFRNQASRPY (SEQ ID NO: X) (see 37 CFR 1.821(d)). This error should be corrected throughout the Applicant’s specification.  Every instance of a sequence having 4 or more amino acids must have a sequence listing and respective SEQ ID NO.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 claims “A composition comprising a plurality of peptides, including one or more peptide(s) according to claim or 2”.  Claim 3 appears to be missing limitations, in particular, what other claim claim 3 is dependent on.  One cannot determine the metes and bounds of the claim given a claim number appears to be missing from claim 3 with regards to what peptides are encompassed by the claim.  For examination purposes, claim 3 will be interpreted as “A composition comprising a plurality of peptides, including one or more peptide(s) according to claim 1 or 2”.  Claims 4-5 are also rejected due to its dependence on claim 3 and not clarifying this point of confusion.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wraith (WO2010133834A2, cited in Applicant’s IDS) in view of Yutaka (JP2006188507 A, cited in Applicant’s IDS).
Wraith teaches FVIII-derived sequences comprising DNIMVTFRNQASRPY (see claim 1), which is identical to the sequence found in instant claim 1 (SEQ ID NO:34), and PRCLTRYYSSFVNME, which is identical to instant SEQ ID NO:35.  Wraith teaches that charged amino acids can be added at one or both terminus.  Wraith teaches wherein the composition can comprise one or more of the FVIII-derived peptides (see page 7, paragraph 5) and that the peptides are capable of inducing or restoring tolerance to FVIII.  Wraith further teaches “It has since come to light that solubility is an important consideration in peptide mediated tolerance induction. Solubility may be improved by one or more of the following: removal of one or more hydrophobic residues; addition/substitution to add one or more charged hydrophilic residues and/or placing positively and negatively charged amino acids at either end to create a charge dipole.  The modified peptide may be more soluble that the parent (unmodified) peptide.” 
Wraith is silent to wherein XXG (i.e. KKG) is added at the n-terminus and c-terminus of the peptide resulting in instant SEQ ID NO:17.
However, Yutaka teaches a method of improving solubility of proteins via including 1-20 amino acids at the n- and/or c-terminal of the peptide (see Abstract).  In particular, Yutaka teaches wherein the amino acid sequence added to the terminus is KKGG (Lys-Lys-Gly-Gly) for enhancing solubility of the peptide (see drawing 2).  This peptide includes 2 glycine resides as the linker.  The glycine residues are the linker to the charged amino acids (see paragraph 009).  In particular, Yutaka teaches that “as a linker, a glycine and/or proline” and there can be 1 to 5 of the glycine or prolines.  The linker is added to give flexibility and distance between the active peptide itself.   Thus, Yutaka encompasses species wherein the linker can be a single glycine residue attached to two charged lysine resides for increased solubility.   Yutaka also teaches wherein the tag and linker can be attached at the N- and/or C-terminus (see paragraph 0009).  Yutaka teaches that increasing the net charge and/or acidity of the peptide will improve the solubility of the active peptide (see paragraph 0011).
It would have been obvious at the time of the invention to include a lys-lys peptide linked via a Glycine linker at the N- and C-terminus, as taught by Yutaka, of FVIII-derived sequences of Wraith resulting in instant SEQ ID Nos:17 and 1 of the instant claims.  One of ordinary skill in the art would have been motivated to do so given that increasing the charge of the FVIII-derived sequences of Wraith will increase the solubility of the peptides which is desirable as taught by Yutaka and Wraith and will help in improving tolerance to FVIII.  There is a reasonable expectation of success given that (i) addition of charged residues via glycine linkers is well-known in the art as a means to increase solubility of the a therapeutic or bioactive peptide; (ii) low solubility of peptides is an art recognized problem for the ability of the peptide to impart its desired function and (iii) Wraith suggests modification of the terminal ends to enhance solubility via altering charge of the peptide.  
Furthermore, the number of charged residues added at the N- and C-terminus and the number of glycine resides used in the linker are considered result-effective variables.  Therefore, it would be obvious to one of ordinary skill in the art to optimize the number of charged resides and glycine within the linker to achieve the desired solubility and charge of the peptide. The MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).  Therefore, it would have been obvious to optimize number of lysine residues and glycine residues in the linker to achieve optimal activity, therapeutic effectiveness and solubility of the FVIII-derived peptides. There is a motivation to optimize since it is normal desire of scientists or artisans to improve upon what is already generally known with a reasonable expectation that optimization would at least work the same.
Regarding claims 3-5, Wraith teaches wherein the composition can comprise one or more of the FVIII-derived peptides (see page 7, paragraph 5) and that the peptides are capable of inducing or restoring tolerance to FVIII, Wraith doesn’t explicitly provide an example with two or more peptides.  However, “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known
herbicides held prima facie obvious). But see In re Geiger, 815 F.2d 686, 2 USPQ2d 1276 (Fed. Cir. 1987) (“Based upon the prior art and the fact that each of the three components of the composition used in the claimed method is conventionally employed in the art for treating cooling water systems, the board held that it would have been prima facie obvious, within the meaning of 35 U.S.C. 103, to employ these components in combination for their known functions and to optimize the amount of each additive....Appellant argues... hindsight reconstruction or at best,... obvious to try’.... We agree with appellant.”). One of ordinary skilled in the art would have been motivated to combine (FVIII-derived peptides of Wraith in view of Yutaka, instant SEQ ID Nos:1 and 17) the two each known to be useful for the same purpose (inducing FVIII tolerance), with a reasonable expectation that at least here will be an additive effect.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654